DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Japanese ‘143 reference (JP 2002/310143A) in view of the Spicer reference (WO 2014/190360A1).
4.	Regarding claim 1, the Japanese ‘143 reference discloses:
a bearing device (FIG. 1), comprising: 
a rotary part (8) which is configured to be rotatable about a rotational axis and has a rotary surface intersecting the rotational axis (FIG. 1); and 
a stationary part (4) which has a stationary surface facing the rotary surface (FIG. 1), wherein one of the rotary surface or the stationary surface includes a bearing surface part (16) for forming a bearing oil film, and wherein the rotary surface includes: 
a first inner circumferential region (FIG. 1—the portion of (8) that contacts (7)); and 
a first outer circumferential region (FIG. 1—the portion of (8) facing (4)) facing the stationary surface (FIG. 1) on a radially outer side of the bearing surface part (FIG. 1) and having oleophobicity [Paragraph 0008] in the first inner and outer circumferential regions.  
The Japanese ‘143 reference discloses the invention as essentially claimed.  However, the reference fails to disclose that the oleophobicity is higher in one region versus another region.
The Spicer reference teaches it is conventional in the art of applying oleophobic materials to mechanical components to provide as taught in (FIG. 9) of applying oleophobic materials to different locations in the mechanical device (FIG. 9).  Such configurations/structures would allow the control of flow of oil throughout [Paragraph 0052].  
Furthermore, one of ordinary skill in the art by the effective filing date of the claimed invention would have found it obvious to use different levels of oleophobicity since it is well known in the art that oleophobicity can vary.  See US Publication No. 2013/0178568 paragraph [0004].  Moreover, it would have been obvious to modify the references to arrive at the outer circumferential region having higher lipophilicity than the inner circumferential region because it would have been obvious to try.  There are only a finite number of identified predictable solutions.  At most, there are only three possibilities: the inner circumferential region is higher, or the outer circumferential region is higher, or the lipophilicity is the same.  All of these possibilities have a reasonable expectation of success of preventing wear or seizure of the bearing.  Accordingly, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the applied reference to arrive at the outer circumferential region having higher lipophilicity  than the inner circumferential region.
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the device of the reference, such that the device further includes that the oleophobicity is higher in one region versus another region, as clearly suggested and taught by the Spicer reference, in order to allow the control of flow of oil throughout [Paragraph 0052].  
5.	Regarding claim 2, the Japanese ‘143 reference further discloses:
where G1 is a size of a gap between the rotary surface and the stationary surface at a first position in a radial range of the first outer circumferential region, and G2 is a size of a gap between the rotary surface and the stationary surface at a second position in a radial range of the bearing surface part (FIG. 1).
The Japanese ‘143 reference discloses the invention as essentially claimed.  However, the reference fails to disclose wherein the bearing device satisfies G1≤G2.  Using this relationship would have been obvious to try since there are only a finite number of identified, predictable solutions of the relationship between G1 and G2 and there is a reasonable expectation of success.  
6.	Regarding claim 3, the Japanese ‘143 reference further discloses:
wherein the first inner circumferential region of the rotary surface is disposed to be adjacent to the bearing oil film in an axial direction (FIG. 1).
7.	Regarding claim 4, the Japanese ‘143 reference fails to disclose:
wherein, in the bearing surface part of the rotary surface or a in portion of the rotary surface facing the bearing surface part, a percentage of an area which is occupied by a portion having lower oleophobicity than the first outer circumferential region is at least 75%.
This is an example of a use of a known technique to improve similar devices in the same way.  Using oleophobic films on mechanical devices is well known in the art as shown by the Spicer reference and it is applied in the same way.  A person of ordinary skill in the art would recognize based on the prior art that oleophobic films could be applied to different surfaces and of differing oleophobicity.  Furthermore, the percentage of area being at least 75% is mere routine optimization.  MPEP 2144.05 (II-A).  Accordingly, the claim is obvious.  
8.	Regarding claim 5, the Japanese ‘143 reference fails to disclose:
wherein the first outer circumferential region includes an oleophobic film disposed on a surface of the rotary surface.
This is an example of a use of a known technique to improve similar devices in the same way.  Using oleophobic films on mechanical devices is well known in the art as shown by the Spicer reference and it is applied in the same way.  A person of ordinary skill in the art would recognize based on the prior art that oleophobic films could be applied to different surfaces.  Accordingly, the claim is obvious. 
9.	Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Japanese ‘143 reference in view of the Spicer reference and further in view of the Japanese ‘330 reference (JP2007/192330A).
10.	Regarding claim 6, the Japanese ‘143 reference fails to disclose:
wherein the oleophobic film includes a plurality of first protruding portions protruding in the axial direction, and wherein a ratio P1/h1 of a pitch P1 of the plurality of first protruding portions to a height hl of the plurality of first protruding portions is at least 1.0 and at most 2.0.
This is an example of a use of a known technique to improve similar devices in the same way.  Using oleophobic films on protruding portions that have a ratio between their pitch and height is detailed in the Japanese ‘330 reference and it is applied in the same way.  Furthermore, the range of 1 to 2 is mere routine optimization of ranges and therefore obvious.  MPEP 2144.05 (II-A).  Accordingly, the claim is obvious.  
11.	Regarding claim 7, the Japanese ‘143 reference further discloses:
wherein, of the oleophobic film, a percentage of an area occupied by the plurality of first protruding portions is at least 1% and at most 20%.
This is an example of a use of a known technique to improve similar devices in the same way.  Using oleophobic films on protruding portions that occupy an area is detailed in the Japanese ‘330 reference and it is applied in the same way.  Furthermore, the range of 1% to 20% is mere routine optimization and therefore obvious.  MPEP 2144.05 (II-A).  Accordingly, the claim is obvious.  
12.	Claims 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Japanese ‘143 reference in view of the Spicer reference and further in view of the Keno reference (JP 2015/183799A).  
13.	Regarding claim 8, the Japanese ‘143 reference fails to disclose:
	wherein the stationary surface includes:
		a second inner circumferential region; and
		a second outer circumferential region facing the rotary surface on a radially outer side of the bearing surface part and having higher lipophilicity than the second inner circumferential region.
	The Keno reference teaches it is conventional in the art of bearings to provide as taught from (FIGS. 1-2) wherein the stationary surface (10, 11) includes: a second inner circumferential region (112); and a second outer circumferential region (111) facing the rotary surface on a radially outer side of the bearing surface part and having lipophilicity different than the second inner circumferential region (112) [Paragraph 0017].  Such configurations/structures would allow the prevention of wear or seizure [Paragraph 0005].  
	The combination of the Japanese ‘143 reference and the Keno reference teach the invention as essentially claimed, however, the modified Japanese ‘143 reference fails to disclose the outer circumferential region having higher lipophilicity than the second inner circumferential region.  
	It would have been obvious to modify the references to arrive at the outer circumferential region having higher lipophilicity than the second inner circumferential region because it would have been obvious to try.  There are only a finite number of identified predictable solutions.  The Keno reference teaches different lipophilicities so there are only two possibilities the inner circumferential region is higher or the outer circumferential region is higher.  Both of these possibilities have a reasonable expectation of success of preventing wear or seizure of the bearing.  Accordingly, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the applied reference to arrive at the outer circumferential region having higher lipophilicity  than the second inner circumferential region.
	  Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the bearing device of the Japanese ‘143 reference, such that the device further includes wherein the stationary surface includes: a second inner circumferential region; and a second outer circumferential region facing the rotary surface on a radially outer side of the bearing surface part and having higher lipophilicity than the second inner circumferential region, as clearly suggested and taught by the Keno reference, in order to allow the prevention of wear or seizure [Paragraph 0005]. 
14.	Regarding claim 10, the Japanese ‘143 reference fails to disclose:
	wherein the second outer circumferential region includes a lipophilic film disposed on a surface of the stationary surface.  
	The Keno reference teaches it is conventional in the art of bearings to provide as taught from (FIG. 4) wherein the second outer circumferential region (111) includes a lipophilic film (13) disposed on a surface of the stationary surface (10, 11).  Such configurations/structures would allow the prevention of wear or seizure [Paragraph 0005].
	Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the bearing device of the Japanese ‘143 reference, such that the device further includes wherein the second outer circumferential region includes a lipophilic film disposed on a surface of the stationary surface, as clearly suggested and taught by the Keno reference, in order to allow the prevention of wear or seizure [Paragraph 0005].    
15.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Japanese ‘143 reference in view of the Spicer reference and further in view of the Keno reference and further in view of the Japanese ‘330 reference.  
16.	Regarding claim 9, the Japanese ‘143 reference fails to disclose:
	wherein the second outer circumferential region includes a plurality of second protruding portions protruding in the axial direction, and wherein a ratio P2/h2 of a pitch P2 of the plurality of second protruding portions to a height h2 of the plurality of second protruding portions is at least 1.0 and at most 2.0.  This is an example of using a known technique to improve similar devices in the same way.  Using oleophobic films on protruding portions that have a ratio between their pitch and height is detailed in the Japanese ‘330 reference and it is applied in the same way.  Furthermore the range of 1 to 2 is mere routine optimization of ranges and therefore obvious.  MPEP 2144.05 (II-A).  
17.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Japanese ‘143 reference in view of the Spicer reference and further in view of the Hiyashi reference (US Patent Publication No. 2014/0233873).
18.	Regarding claim 11, the Japanese ‘143 reference further discloses:
the bearing device according to claim 1 (obvious).
The Hayashi reference teaches it is conventional in the art of superchargers having bearings to provide as taught in (FIGS. 1-2) a rotational shaft rotatably supported by the bearing device; and a compressor impeller and a turbine impeller disposed on the rotational shaft (FIGS. 1-2).  Such configurations/structures would allow lubricating oil to be kept from flowing out from a radial outer outlet [Abstract].
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the device of the reference, such that the device further includes a rotational shaft rotatably supported by the bearing device; and a compressor impeller and a turbine impeller disposed on the rotational shaft, as clearly suggested and taught by the Hayashi reference, in order to allow lubricating oil to be kept from flowing out from a radial outer outlet [Abstract].    
Response to Arguments
19.	Applicant's arguments filed June 15, 2022 have been fully considered but they are not persuasive.  The Applicant argues that Spicer fails to teach the missing features of the claim that are not taught by the Japanese ‘143 reference and therefore fails to make a prima facie case of obviousness.  The Applicant states the Spicer reference fails to disclose the oleophobic coatings are applied to a rotary surface of a rotary component.  It is true that Spicer does not disclose this, however, an oleophobic coating on a rotary surface was disclosed by the primary reference.  Spicer is only relied upon to show “applying oleophobic materials to different locations in the mechanical device.”  Spicer most certainly shows that.  
Next, the Applicant continues with the necessity of the US 2015/0178568 reference needing to disclose a rotary surface.  Again, a rotary surface was disclosed in the primary reference.  The ‘568 publication is merely relied upon to show differing levels of oleophobicity.  Moreover, it is noted that different levels of oleophobicity would be obvious to try.  
Finally, even if the present rejections are overcome, the prior art noted and applied to the claims by the German Office Action provide additional reasons for the lack of allowable subject matter being present in the claims.  
Conclusion
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511. The examiner can normally be reached Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747

/JACOB M AMICK/Primary Examiner, Art Unit 3747